DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the remarks, filed 3/19/21, with respect to the independent claims 21, 27, have been fully considered and are persuasive.  The Final rejection of claims above has been withdrawn. However, the another Final rejection has been applied in view of Ehrke et al. (6,538,577 hereinafter Ehrke) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 27-28, 30-31 is/are rejected under 35 U.S.C. 102(a1) as being anticipated  by Ehrke et al. (6,538,577 hereinafter Ehrke).
As to claim 21, Ehrke discloses in Figs. 1-9E,  An electric meter assembly (10 as shown in Fig. 2) comprising: a meter support platform or base (14 as shown in Fig. 2) configured to removably electrically couple to at least one transformer (32 and/or 34 as shown in Fig. 2) providing inputs 
As to claims 22, 30, Ehrke discloses in Fig. 3, further comprising at least one tamper switch (56 as shown in Fig. 3, also col. 5, lines 23-26).
As to claims 23, 31, Ehrke discloses in Fig. 3, further comprising a LAN/WAN connector (col. 37-45).
As to claim 27, Ehrke discloses in Figs. 1-9E, an electric meter system comprising:
a removable or portable meter (10 as shown in Fig. 2) configured to removably couple to a meter support platform or base (14 as shown in Fig. 2), the removable or portable meter (10 as shown in Fig. 2) comprising
a data manager (86 as shown in Fig. 8) configured for electric service analysis and transmission of electrical data including at least one of energy usage, and/or interval temperature, phase voltage, current and phase angle in real or substantially real time, electric energy kWh and kVARh values in a user-specified period, wrong meter base installation detection, physical location of the removable or portable meter, and tamper detection (col. 5, lines 1-8).
As to claim 28, Ehrke discloses in Figs. 1-9E, further comprising a meter support platform or base (14 as shown in Fig. 2) configured to reversibly electrically couple to at least one transformer (32 and/or 34 as shown in Fig. 2) providing inputs ( from power lines as shown in col. 4, lines 40-50) comprising an AC power supply, phase voltage, and phase current, the meter support platform or base configured to provide outputs of DC power, AC phase voltage signals and AC phase current signals based at least in part on at least one of the inputs (as shown in Fig. 1, also para 0046).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26, 29, 32-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrke et al. (6,538,577 hereinafter Ehrke), in view of Kagan (US 2015/0070507 hereinafter Kagan).
As to claims 24, 29,  Ehrke discloses in Figs. 1-9E, all of the limitations except for a transmission or receiving capability of least one of a ZigBee®, a Bluetooth®, a 4G/LTE, Wi-Fi, WiMAX, Wi-Sun, 400MHz, 900MHz, and GPS frequency.
However, Kagan discloses in Fig 10, a transmission or receiving capability of least one of a ZigBee®, a Bluetooth®, a 4G/LTE, Wi-Fi, WiMAX, Wi-Sun, 400MHz, 900MHz, and GPS frequency (paras 0082).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Ehrke and provides a transmission or receiving capability of least one of a ZigBee®, a Bluetooth®, a 
As to claim 26, Kagan discloses in Figs. 1-14, further comprising at least one RFID tracking component configured and arranged to be readable by an external RFID reader (200C, para 0068).
As to claim 32, Ehrke discloses in Figs. 1-9E, all of the limitations except for further comprising an electric meter data management process stored on a non-transitory computer-readable storage medium that when executed by a processor is configured to provide web-enabled applications providing customer access to metering services including billing, energy usage and statistics comprising current and past energy usage.
However, Kagan discloses in Fig. 1, further comprising an electric meter data management process (120 as shown in Fig. 1) stored on a non-transitory computer-readable storage medium (para 0039) that when executed by a processor (120) is configured to provide web-enabled applications providing customer access to metering services including billing, energy usage and statistics comprising current and past energy usage (paras 0088, 0090).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Ehrke and provides an electric meter data management process (120 as shown in Fig. 1) stored on a non-transitory computer-readable storage medium (para 0039) that when executed by a processor (120) is configured to provide web-enabled applications providing customer access to metering services including billing, energy usage and statistics comprising current and past energy usage (paras 0088, 0090), as taught by Kagan for easily reading the energy usage . 
As to claim 33, Kagan discloses in Figs. 1-14, further comprising a customer mobile application configured to enable the customer access on a mobile laptop computer and/or mobile phone or smart phone to monitor or view at least one parameter of the energy use by the customer (paras 0082-0083).

As to claim 35, Kagan discloses in Figs. 1-14, wherein the metering services include access to a display of voltage, current and phase angle values real time (paras 0050-0052).
As to claim 36, Kagan discloses in Figs. 1-14, wherein the metering services include a store of voltage, current and phase angle values at a user-specified interval (paras 0050-0052).
As to claim 37, Kagan discloses in Figs. 1-14, further comprising RFID tracking configured to form a communication channel or link with an RFID reader (200C as shown in Fig. 5).
As to claim 38, Kagan discloses in Figs. 1-14, further comprising a home device control (140 as shown in Fig. 1) configured to couple to one or more appliances (para 0076).
As to claim 39, Kagan discloses in Figs. 1-14, wherein the removable or portable meter (100 as shown in Figs. 1) is integrated or mounted on a street pole.
As to claim 40, Kagan discloses in Figs. 1-14, wherein the street pole includes at least one service powered by the removable or portable meter, the at least one service including at least one of vehicle telemetry information, remote monitoring of charge/ discharge within an electric vehicle route, multi-colored street lights, a cellular module, and/or a Wi-Fi modem, a data meter, a sound detector, a gunshot detector, a camera and/or motion detector, and/or a two-way intercom (paras 0057, 0082, as shown in Fig. 10).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrke et al. (6,538,577 hereinafter Ehrke), in view of Lakich et al. (US 2012/0060606 hereinafter Lakich)
As to claim 25, Ehrke discloses in Figs. 1-9E all of the limitations except for further comprising at least one accelerometer.
However, Lakick discloses further comprising at least one accelerometer (para 0014)).
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        4/14/2021